Case 1:19-cv-01993-EGS Document 9-1 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RELX, INC. d/b/a LexisNexis USA,
and
SUBHASREE CHATTERJEE

Plaintiffs,
Case No.: 1:19-cv-01993-EGS
v.

KATHY A, BARAN,

in her Official Capacity,

Director of the California Service Center,
U.S. Citizenship and Immigration
Services, U.S. Department of

Homeland Security, ET AL.

Defendants.

Nee eee ee eee Ne “SS

 

PLAINTIFFS’ EXHIBIT 1
OF
AFFIDAVIT OF MAILING TO
FEDERAL DEFENDANT
Case 1:19-cv-01993-EGS Document 9-1 Filed 07/23/19 Page 2 of 2

“Return Receipt (Form 3811) Barcode COMPLETE THIS SECTION ON DELIVERY

A. Signature oO Agent

a

5

1m il | Ih au | tA | l z roxyesee
B. Received by (Printed Name) C. Date of Delivery

94590 q2bb ne e123 b524 28

 

 

 

 

D. Is delivery address diffe different fromitem 1? [Yes
If YES, enter delivery atidress: flow: CINo

Ay He.
US SCIP onerin and Immigration Serv LG op,
| “US Dept. Homeland Security Y 26 9
/ 24000 Avila Road
a Niguel, CA 92677

 

 

 

3. Service Type: —
[X] Certified Mat ,
tif ticted Delivery

 

eference Information

ea SG Sa in TTT

S404 ?2bb F904 Ale3 b574 25

 

 

 

'PS Form 3811, Facsimile, July 2015 Domestic Return Receip

 
 

ap SPS Clsl 1a (coe
ert aila =p, MAIL®° RECEIPT
| Domestic Mail Only

USPS® ARTICLE NUMBER
F404 Pebb FIO 2l23 bS74 2S

 

 

 

Senkthy A. Baran
US Citizenship and Immigration Serv

a

q

one Mail Fee $ 2 80

Return Receipt (Hardeapy) $

é

i Return Receipt (Electronic) $ if

y ‘Postmark
‘Certified Mail Restricted Delivery $ 3 “Here
q oe

i Postage $ ] Gg

Total Postage and Fees $

‘

1

1

1

qy

1

t

US Dept. Homeland Security
# 24000 Avila Road
i} Laguna Niguel, CA 92677
US
¥7322.00387. isiaience Information

HOUTA OO

! PS Fort

 

 

 

 

 

 

 

 

 

 

 

I
L
y
4
i
}
'
i
!

       

m 3800, Facsimile, July 2015
